Case 1:20-cv-23138-UU Document 28 Entered on FLSD Docket 11/23/2020 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 20-23138-CIV-UNGARO/O’SULLIVAN

 ANTHONY ORTUETA,

        Plaintiff,
 v.

 TRUE GRADE, LLC and
 ANTONIO MALAVE

        Defendants.
                                           /

             ORDER APPROVING SETTLEMENT AGREEMENT AND
        RECOMMENDING THAT THE CASE BE DISMISSED WITH PREJUDICE

        THIS MATTER came before the Court following a settlement conference before the

 undersigned and the Court having conducted a hearing concerning the settlement.

        THE COURT has heard from counsel and considered the terms of the settlement

 agreement, the pertinent portions of the record, and is otherwise fully advised in the

 premises.

        This case involves a claim for unpaid overtime compensation under the Fair Labor

 Standards Act, 29 U.S.C. §201, et seq. ("FLSA"). In reviewing a settlement of an FLSA

 private claim, a court must "scrutiniz[e] the settlement for fairness," and determine that the

 settlement is a "fair and reasonable resolution of a bona fide dispute over FLSA

 provisions." Lynn Food Stores v. United States, 679 F.2d 1350, 1352-53 (11th Cir. 1982).

 A settlement entered into in an adversarial context where both sides are represented by

 counsel throughout litigation "is more likely to reflect a reasonable compromise of disputed

 issues." Id. The district court may approve the settlement in order to promote the policy of
Case 1:20-cv-23138-UU Document 28 Entered on FLSD Docket 11/23/2020 Page 2 of 2




 encouraging settlement of litigation. Id. at 1354.

        In this case, there is a bona fide factual dispute as to the reason for which the

 plaintiff was let go and a factual dispute over the number of overtime hours for which the

 plaintiff was not properly compensated. The terms of the settlement were announced on

 the record in open Court. The Court has reviewed the terms of the settlement agreement

 including the amount to be received by the plaintiff and the attorney’s fees and costs to be

 received by counsel and finds that the compromise reached by the parties is a fair and

 reasonable resolution of the parties' bona fide disputes. Accordingly, it is

        ORDERED AND ADJUDGED that the parties' settlement agreement (including

 attorney’s fees and costs) is hereby APPROVED. It is further

        RECOMMENDED that this case be dismissed with prejudice and that the Court

 retain jurisdiction until January 25, 2021 to enforce the terms of the settlement.1

        DONE AND ORDERED in Chambers at Miami, Florida, this 23rd day of

 November, 2020.



                                    JOHN J. O'SULLIVAN
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




        1
           At the fairness hearing, the parties consented to magistrate judge jurisdiction for
 all further proceedings, including any enforcement motions.

                                              2
